Title: To George Washington from Clement Biddle, 2 October 1788
From: Biddle, Clement
To: Washington, George

 

Philada October 2d 1788

I have to answer your favour of 16th Ulto. I had not Purchased the Winter Barley altho’ I had secured it in Case you had not provided it elsewhere—I have spared no Pains I have not been yet able to sell the Herrings & shad except a few Barrels by Retail but have the promise from two french Houses to take some for Hispaniola on the Course of this month & hope to get them off I expect to do this without any inconvenience to replace the small Balance now Due me & I have paid Mr Powell 13/4 for the Chair per his receipt to your Debit The Letter to Mr Smith at Carlisle was forwarded by the first post which now goes thro’ there to Pittsburg.

C. Biddle

